Case: 17-13129    Date Filed: 08/30/2019   Page: 1 of 2


                                                           [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 17-13129
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket Nos. 1:16-cv-22605-UU,
                            1:11-cr-20700-UU-1

GERARD MANN,
                                                             Petitioner-Appellee,

                                     versus

UNITED STATES OF AMERICA,

                                                           Respondent-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                               (August 30, 2019)

ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before WILLIAM PRYOR, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:

      The Supreme Court granted Gerard Mann’s petition for writ of certiorari,

vacated our October 26, 2018 opinion, and remanded Mann’s case for further
              Case: 17-13129     Date Filed: 08/30/2019   Page: 2 of 2


consideration in light of United States v. Davis, 588 U.S. ___, 139 S. Ct. 2319,

2324, 2326 (2019). We VACATE and REMAND the district court’s decision

with instructions to allow Mann to amend his 28 U.S.C. § 2255 motion to assert a

claim based on the new, retroactive rule announced in Davis. See Fed. R. Civ. P.

15; Rules Governing § 2254 Cases, R. 12 (stating that the Federal Rules of Civil

Procedure may be applied to the extent they are not inconsistent with any statutory

provisions or the rules therein); see also In re Hammoud, ___ F.3d ___, 2019 WL
3296800, at *3 (11th Cir. July 23, 2019) (holding that Davis announced a new rule

of constitutional law retroactively applicable to cases on collateral review by the

Supreme Court).




                                          2